DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendments filed on 10/05/2022  have been entered. Claims 1, 2, 4, 8, 9, 10, 17 and 21  are amended. Claims 1-21 are pending.
3.	Applicant’s arguments filed on 10/05/2022 with respect to claims 1-21 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

 Claim Objections 
4.	Claims 9, 17 and 21 recites " IO command", without initially defining what it stands for.
Appropriate correction is required

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 5, 7, 8, 9, 13, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. (US Pub: 20190042110 A1) hereinafter Bharadwaj  and further in view of Trapp (US Pub: 7668177 B1) hereinafter Trapp
As to claim 1. Bharadwaj teaches a method of communicating in a network, wherein read commands are provided via the network from a local transmit port, ([0009] Fig. 1,  a Fibre Channel (FC) or FC-over-Ethernet (FCoE) switch includes ports to forward input-Output (I) requests, and service data transfers, between end device in a storage area network)
wherein the read commands request data to be received on a local receive port via the network, the method comprising: ([0011][0023] Fig. 1,  storage array 102, switches 106, and servers 108 connect to, and communicate with, each other over various FC links L connected between various ones of the ports P of the storage array, switches, and servers; for one read operation initiated by a server 108, storage array 102 essentially streams the total amount of data (indicated by FCP_DL in the read request) requested to the server).
US 20040057389 A1
providing a command to a rate limiting unit; ([0009] [0021] every SCSI IO operation is a solicited operation typically initiated by servers 108, every SCSI Read/Write operation begins with an FCP_CMD IU frame, including the SCSI Read/Write indication; switch takes action to reduce an impact of the (microburst causing) port on the storage area network and  action taken may apply Congestion Isolation techniques to the port.)
and providing the command to the local transmit port ([0021] [0028 Fig. 2, FCP_CMD IU frame also includes an “FCP_DL” field that indicates a maximum number of all bytes to be transferred to/from an application client buffer in “FCP_DATA IU frames” that follow the FCP_CMD IU frame with time stamps with microsecond resolution) to the ports and/or the network processor for the FC frames/packets received on ports 242(1)-242(M))
local transmit port ([0077] Fig. 5,  At 502, switch 106 receives at a port  of the switch a time ordered sequence of IO requests that forecast respective, upcoming data transfers to be serviced by the port. Example IO requests include FCP commands conveying SCSI Read, Write, and XFR_RDY)
Bharadwaj does not teach and withholding the command from being provided to the [  ] in response to  the rate limiting unit determining  a maximum number of bytes that can be solicited over a first period of time is exceeded if the command is provided. 
Trapp teaches and withholding the command from being provided to the local transmit port in response to  the rate limiting unit determining  a maximum number of bytes that can be solicited over a first period of time is exceeded if the command is provided  ([column 6] lines 14-30 [column 7] lines 4-10, Fig. 1C, Fig. 3, Fig. 4, Fig. 5 cumulative transfer length CTL value is a byte count for transferring a certain amount of data at any given time; step S502, processor 106A determines/host bus adapter,  if a current byte count for an I/O queue (i.e. a request queue) is greater than an allocated transfer rate (step S404, FIG. 4). if yes, then in step S504, the I/O request processing i.e., soliciting, for the queue is stalled/stopped, and the process moves back to step S500)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Trapp with the teaching of Bharadwaj because Trapp teaches that stalling  I/O request processing would allow to determine  the particular individual application has consumed its allocated bandwidth. (Trapp [column 7] lines 4-10)
As to claim 5 the combination or Bharadwaj and Trapp specifically Bharadwaj teaches   wherein the maximum number of bytes is per port, per switch or link, per speed group, or combination thereof.  ([0079]Fig. 5,  max number of bytes per port and link)
Claim 13 is interpreted and rejected for the same reasons as set forth in claim 5. 

As to claim 7 the combination or Bharadwaj and Trapp specifically Bharadwaj teaches wherein the network is a fiber channel storage area network.  ([0009] a fibre Channel (FC) or FC-over-Ethernet (FCoE) switch includes ports to forward Input-Output (I) requests, and service data transfers, between end devices in a storage area network)

As to claim 8 the combination or Bharadwaj and Trapp specifically Bharadwaj teaches the method is performed on a host bus adapter ([0075] a host bus adapter (HBA) on a switch port) disposed at least in part on an application specific integrated circuit (ASIC).  ([0028] Fig. 2,  packet forwarding/processing unit 243 is, for example, one or more application specific integrated  circuits that include buffers, queues, and other control logic for performing packet forwarding operations)

As to claim 9. Bharadwaj teaches a host bus adapter for a storage network, comprising:: ([0075] host bus adapter on storage area network), a rate limiting unit configured to perform rate limiting in response to ([0009] [0021] every SCSI IO operation is a solicited operation typically initiated by servers 108, every SCSI Read/Write operation begins with an FCP_CMD IU frame, including the SCSI Read/Write indication; switch takes action to reduce an impact of the (microburst causing) port on the storage area network and  action taken may apply Congestion Isolation techniques to the port.)
local transmit port ([0077] Fig. 5,  At 502, switch 106 receives at a port  of the switch a time ordered sequence of IO requests that forecast respective, upcoming data transfers to be serviced by the port. Example IO requests include FCP commands conveying SCSI Read, Write, and XFR_RDY)
Bharadwaj does not explicitly teach withholding an IO command from being provided to [  ] if the rate limiting unit determines a maximum number of bytes that can be solicited over a first period of time is exceeded if the IO command is provided;.
Trapp teaches and withholding the command from being provided to [  ]  in response to  the rate limiting unit determining  a maximum number of bytes that can be solicited over a first period of time is exceeded if the command is provided  ([column 6] lines 14-30 [column 7] lines 4-10, Fig. 1C, Fig. 3, Fig. 4, Fig. 5 cumulative transfer length CTL value is a byte count for transferring a certain amount of data at any given time; step S502, processor 106A determines/host bus adapter,  if a current byte count for an I/O queue (i.e. a request queue) is greater i.e., max number of bytes,  than an allocated transfer rate (step S404, FIG. 4). if yes, then in step S504, the I/O request processing i.e., soliciting, for the queue is stalled/stopped, and the process moves back to step S500)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Trapp with the teaching of Bharadwaj because Trapp teaches that stalling  I/O request processing would allow to determine  the particular individual application has consumed its allocated bandwidth. (Trapp [column 7] lines 4-10)
Claim(s)  10, 15, 16, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj, Trapp and further in view of Mazurek (US Pub: 20190342217 A1) hereinafter Mazurek 

As to claim 10 the combination or Bharadwaj and Trapp  specifically Bharadwaj wherein a rate limiting unit is configured to perform rate limiting in response to ([0087] [0094] Fig. 5, 510, switch 106 determines whether the frequency exceeds a predetermined threshold frequency indicative of excessive microburst activity. If/when the threshold frequency is exceeded, the switch takes action with respect to the port to reduce the impact of the microbursts; switch 106 identifies which end devices (e.g., which SID, DID, and VMID) are associated with/caused the microburst activity on the port and takes action to reduce a likelihood of microbursts on the port and switch instruct to reduce an impact of the (microburst causing) port on the storage area network )
the maximum number of bytes ([0035] [0036][0037][0038] network processor 244 to determine a microburst event on a port P of one switches 106. IO0, IO1, IO2 identify IO requests received at the port P at respective times (t0, t1, t2, etc.), FCP_CMD IU of IO1 with SID=S1: [0037] a. Data-Size=FCP_DL (for Read) or BURST_LEN (for XFR_RDY). Data-Size (bytes)/2048 (FC payload size)=X data frames. [0038] b. X*2084 byte (max size FC frame including headers)=Y bytes)
Bharadwaj does not teach a) that can be solicited over the first period of time being exceeded; and b) a maximum number of bytes that are outstanding over a second period of time being exceeded.  
 Mazurek  teaches a) that can be solicited over the first period of time being exceeded; and b) a maximum number of bytes that are outstanding over a second period of time being exceeded.   ([0038] [0040] a solicited amount of data may be problematically large for a given time interval/first period,  for any appropriate reason such as: the soliciting end device  removing the data from buffer memory at a lower rate than the end device from which the data is being solicited sends the data;   limiting the ingress rate limits the ingress rate for all frames, including read commands and transfer ready messages which solicit data)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mazurek with the teaching of Bharadwaj and Trapp  because Mazurek teaches that limiting ingressing read commands and/or transfer ready messages into the particular port, would reduce egress congestion at a particular port  and/or other network congestion in SAN would be reduced and/or prevented. (Mazurek [0040])
As to claim 15 the combination or Bharadwaj, Trapp and Mazurek specifically Bharadwaj teaches wherein the rate limiting unit is a fiber channel rate limiter.   ([0009] a fibre Channel (FC) or FC-over-Ethernet (FCoE) switch includes ports to forward Input-Output (I) requests, and service data transfers, between end devices in a storage area network)

Claim 18 is interpreted and rejected for the same reasons as set forth in claim 15. 

As to claim 16 the combination or Bharadwaj, Trapp and Mazurek specifically Mazurek teaches  wherein the rate limiting unit comprises a plurality of rate limiters and a plurality block lists.   ([0017][0018] [0019]Fig. 1B,  Fig. 1C, . FIG. 1D  a limited  rate of ingress for each of ports 122 and 128 and plurality of block or ports)
As to claim 17. Bharadwaj teaches a host bus adapter for a storage network, ([0075] host bus adapter on storage area network),
comprising: a rate limiting unit comprising a receive rate limiting in response to ([0028] Fig. 2,  a current time clock 247 configured to provide sub-millisecond time stamps to  the ports and/or the network processor for the FC frames/packets received on ports 242(1)-242(M).)
the maximum number of bytes ([0035] [0036][0037][0038] network processor 244 to determine a microburst event on a port P of one switches 106. IO0, IO1, IO2 identify IO requests received at the port P at respective times (t0, t1, t2, etc.), FCP_CMD IU of IO1 with SID=S1: [0037] a. Data-Size=FCP_DL (for Read) or BURST_LEN (for XFR_RDY). Data-Size (bytes)/2048 (FC payload size)=X data frames. [0038] b. X*2084 byte (max size FC frame including headers)=Y bytes)
and wherein the transmit rate limiter is configured to perform ([0009] [0021] every SCSI IO operation is a solicited operation typically initiated by servers 108, every SCSI Read/Write operation begins with an FCP_CMD IU frame, including the SCSI Read/Write indication; switch takes action to reduce an impact of the (microburst causing) port on the storage area network and  action taken may apply Congestion Isolation techniques to the port.)
 transmit rate limiting in response to a maximum number of bytes that can be transmitted over a second period of time ([0035] [0036][0037][0038]Fig. 1, Fig. 2,  network processor 244 to determine a microburst event on a port P of one switches 106. IO0, IO1, IO2 identify IO requests received at the port P at respective times (t0, t1, t2), etc.), FCP_CMD IU of IO1 with SID=S1: [0037] a. Data-Size=FCP_DL (for Read) or BURST_LEN (for XFR_RDY). Data-Size (bytes)/2048 (FC payload size)=X data frames. [0038] b. X*2084 byte (max size FC frame including headers)=Y bytes)
exceeding a speed of a receive link ([0040] [0041] d. Z bits/Port Speed in bps=T, time to drain forecasted data for IO1 from port P. [0041] i. If ((t1−t0)<T) {where t1−t0=IIG between IO1 and IO0, then declare link saturation on the port (i.e., link saturation on port P)++ for SID=S1—i.e., increment count of microbursts for port P}i.e., greater speed)
local transmit port ([0077] Fig. 5,  At 502, switch 106 receives at a port  of the switch a time ordered sequence of IO requests that forecast respective, upcoming data transfers to be serviced by the port. Example IO requests include FCP commands conveying SCSI Read, Write, and XFR_RDY)
and wherein the transmit rate limiter is configured to perform transmit rate limiting in response to a maximum number of bytes that can be transmitted over a second period of time exceeding a speed of a receive link ([0075][0082][0083] [0084]  Fig. 5, upon  receiving a next consecutive IO request, determines a time interval  or IIG between the IO request and the next, consecutive IO request based on the respective time stamps of the two requests (e.g., by subtracting the later time stamp from the earlier time stamp); Determines whether the time interval (IIG) is less than the transfer time (or, conversely, that the transfer time is greater than the time interval );. If the time interval is less than the transfer time  declares a microburst (i.e., a microburst event) for the port and increments a link saturation/microburst counter for the port then  redistributing logical unit numbers LUNs across the storage ports, migrating LUNs, TOPS rate-limiting etc.)
Bharadwaj does not teach a) a maximum number of bytes that can be solicited over a first period of time being exceeded by withholding an IO command from being provided to [  ] in response to a maximum number of bytes that can be solicited over a first period of time being exceeded if the IO command is provided;
Trapp teaches a) a maximum number of bytes that can be solicited over a first period of time being exceeded by withholding an IO command from being provided to [  ] in response to a maximum number of bytes that can be solicited over a first period of time being exceeded if the IO command is provided; ([column 6] lines 14-30 [column 7] lines 4-10, Fig. 1C, Fig. 3, Fig. 4, Fig. 5 cumulative transfer length CTL value is a byte count for transferring a certain amount of data at any given time; step S502, processor 106A determines/host bus adapter,  if a current byte count for an I/O queue (i.e. a request queue) is greater i.e., max number of bytes,  than an allocated transfer rate (step S404, FIG. 4). if yes, then in step S504, the I/O request processing i.e., soliciting, for the queue is stalled/stopped, and the process moves back to step S500)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Trapp with the teaching of Bharadwaj because Trapp teaches that stalling  I/O request processing would allow to determine  the particular individual application has consumed its allocated bandwidth. (Trapp [column 7] lines 4-10)

As to claim 19 the combination or Bharadwaj and Trapp does not teach wherein the transmit rate limiter and the receive rate limiter each comprise a plurality of rate limiters and a plurality block lists 
Mazurek teaches wherein the transmit rate limiter and the receive rate limiter each comprise a plurality of rate limiters and a plurality block lists.  ([0017][0018] [0019] [0050]Fig. 1B,  Fig. 1C, . FIG. 1D  a limited  rate of ingress or egress  for each of ports  and plurality of block or ports)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mazurek with the teaching of Bharadwaj and Trapp because Mazurek teaches that limiting ingressing read commands and/or transfer ready messages into the particular port, would reduce egress congestion at a particular port  and/or other network congestion in SAN would be reduced and/or prevented. (Mazurek [0040])
As to claim 20 the combination or Bharadwaj and Trapp specifically Bharadwaj teaches, wherein the speed of the receive link is associated with a remote port, a group of ports or a fabric speed port.  ([0015] Fig. 1,   Buffer to buffer B2B value is an agreed upon value between a pair of directly connected ports P and controls the buffer management in the IO path through SAN fabric 104; a transmitting port  P uses its available credit/buffers and waits to have its buffers/credits replenished by the receiving port P at the other end of the link/transmit ports and receiving port  are remote)
As to claim 21. Bharadwaj teaches a host bus adapter for a storage network, ([0075] host bus adapter on storage area network),
transmit rate limiting in response to a maximum number of bytes that can be transmitted over a period of time ([0014][0035]Each FC frame has a fixed maximum size of 2084 bytes (B) (4B SOF+24B FC header+2048B payload+4B Cyclic Redundancy Code (CRC)+4B End of Frame (EOF), ignoring a seldom used 64B optional header, FCoE encapsulates FC frames within Ethernet as defined by the FCoE frame format, and the resulting frames are larger than FC frames, multiple data-carrying FC frames are transmitted through SAN fabric 104; which can be used by network processor 244 to determine a microburst event on a port P of one switches 106. IO0, IO1, IO2 identify IO requests received at the port P at respective times (t0, t1, t2, etc.):
 exceeding a speed of a receive link, or any node or link through a network/fabric associated with the host bus adaptor.([0075] congestion in lane  connected to host bus adapter)
Bharadwaj does not teach a receive rate limiter is configured to perform receive rate limiting in response to a maximum number of bytes that can be solicited over a first period of time being exceeded by withholding an IO command from being provided to a local transmit port in response to the maximum number of bytes that can be solicited over a first period of time being exceeded if the IO command is provided; and  comprising: a rate limiting unit comprising a transmit rate limiter, wherein the transmit rate limiter is configured to perform
Mazurek teaches a receive rate limiter is configured to perform receive rate limiting in response to a maximum number of bytes that can be solicited over a first period of time being exceeded ([0019] Fig. 1, Limiting the rate of ingress on a particular port 120 may be especially conducive to causing the rate of egress via the particular port 120 to be lower in embodiments where the data ingressing via the particular port 120 includes commands/messages requesting (or in other words soliciting) data which may then have to egress via the particular port 120)
comprising: a rate limiting unit comprising a transmit rate limiter, ([0019] Fig. 1, A lower rate of egress at the particular port 120  may specifically reduce egress  congestion at the particular port 120, the particular port 120 is port 122, egress congestion may be specifically reduced at port 122,i.e., transmit rate limiter)
wherein the transmit rate limiter is configured to perform([0019] A lower rate of egress at the particular port 120  may specifically reduce egress congestion at the particular port 120, the particular port 120 is port 122, egress congestion may be specifically reduced at port 122,)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mazurek with the teaching of Bharadwaj because Mazurek teaches that limiting ingressing read commands and/or transfer ready messages into the particular port, would reduce egress congestion at a particular port  and/or other network congestion in SAN would be reduced and/or prevented. (Mazurek [0040])
The combination of Bharadwaj and Mazurek does not teach by withholding an IO command from being provided to a local transmit port in response to the maximum number of bytes that can be solicited over a first period of time being exceeded if the IO command is provided; and
Trapp teaches by withholding an IO command from being provided to a local transmit port in response to the maximum number of bytes that can be solicited over a first period of time being exceeded if the IO command is provided; and ([column 6] lines 14-30 [column 7] lines 4-10, Fig. 1C, Fig. 3, Fig. 4, Fig. 5 cumulative transfer length CTL value is a byte count for transferring a certain amount of data at any given time; step S502, processor 106A determines/host bus adapter,  if a current byte count for an I/O queue (i.e. a request queue) is greater than an allocated transfer rate (step S404, FIG. 4). if yes, then in step S504, the I/O request processing i.e., soliciting, for the queue is stalled/stopped, and the process moves back to step S500)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Trapp with the teaching of Bharadwaj and Mazurek  because Trapp teaches that stalling  I/O request processing would allow to determine  the particular individual application has consumed its allocated bandwidth. (Trapp [column 7] lines 4-10)

Claim(s) 2, 6 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj, Trapp  and further in view of Nishimura et al. (US Pub 20150078395 A1) hereinafter Nishimura

As to claim 2 the combination or Bharadwaj and Trapp specifically Bharadwaj teaches further comprising: providing the command to the local transmit port ([0094] computer readable media is encoded with instructions, that when executed by a processor of an FC or FCoE switch having ports to forward Input-Output IO requests, to reduce an impact of the (microburst causing)port on the storage area network)
the combination or Bharadwaj and Trapp does not teach unless the rate limiting unit determines a maximum number of bytes that are outstanding over a second period of time is exceeded if the command is provided.  
Nishimura teaches unless the rate limiting unit determines a maximum number of bytes that are outstanding over a second period of time is exceeded if the command is provided.  ([0057] [0189] [0190]Fig. 1, Fig. 21, CPU provides control instructions, scheduler 21 judges whether a value obtained by subtracting the packet length "PLEN" from the value of the remaining bytes "B2" is larger than 0 or not,  value of B2 indicates the number of remaining available bytes of the next time buffer TRx; when packet length is larger than the remaining bytes (B2-PLEN>0: 116, N), however, the scheduler 21 obtains a new value of PLEN by subtracting B2 from the value of PLEN (118))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nishimura with the teaching of Bharadwaj  and Trapp  because Nishimura teaches that reducing next time buffer by an excess of the accommodated quantity of the time buffer over the queue upper limit threshold would allow to adjust total quantity of sent-out packets in the time frame. (Nishimura [0082])

As to claim 6. the combination or Bharadwaj , Trapp  and Nishimura specifically Bharadwaj teaches  wherein the maximum number of bytes that are outstanding is per port, per switch or link, per speed group, or combination thereof.  (0015][0079]Fig. 5,  a transmitting port P uses its available credit/buffer, and waits to have its buffers/credits replenished by the receiving port P at the other end of the link max number of bytes per port and switch  link, speed/data rate of the port (or link to which the port is connected)
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 6. 

Claim(s) 3, 4, 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj, Trapp, Nishimura and further in view of  Diefendroff et al. (US Pub 20070055824 A1) hereinafter Diefendroff

As to claim 3 the combination or Bharadwaj, Trapp and Nishimura specifically Nishimura teaches  wherein the rate limiting unit determines the maximum number of bytes that are outstanding over the second period of time  is exceeded([0057] [0189] [0190]Fig. 1, Fig. 21, CPU provides control instructions, scheduler 21 judges whether a value obtained by subtracting the packet length "PLEN" from the value of the remaining bytes "B2" is larger than 0 or not,  value of B2 indicates the number of remaining available bytes of the next time buffer TRx; when packet length is larger than the remaining bytes (B2-PLEN>0: 116, N), however, the scheduler 21 obtains a new value of PLEN by subtracting B2 from the value of PLEN (118))
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nishimura with the teaching of Bharadwaj  and Trapp  because Nishimura teaches that reducing next time buffer by an excess of the accommodated quantity of the time buffer over the queue upper limit threshold would allow to adjust total quantity of sent-out packets in the time frame. (Nishimura [0082])
the combination or Bharadwaj, Trapp and Nishimura using hysteresis.  
Diefendroff teaches using hysteresis.  ([0124] Fig. 13  control logic 334 determines whether the byte count is greater than or equal to the stream prefetch hysteresis parameter 818 stored in stream_prefetch_priority_parameters register 314)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Diefendroff with the teaching of Bharadwaj, Trapp  and Nishimura  because Nishimura teaches that 
relative priority of a bus request issued by memory subsystem  to bus interface unit in response to the stream prefetch request  thereby enabling arbiter  to properly prioritize the stream prefetch bus request relative to other bus requests in request queue. ([0086] Fig. 1)
As to claim 4 the combination or Bharadwaj, Trapp and Nishimura specifically Bharadwaj teaches wherein the rate limiting unit uses a current total byte field a maximum total byte field, a current burst byte field, a maximum burst byte field,([0036] [0037][0038]  FCP_CMD IU of IO1  frame includes Data-Size (bytes)/2048 (Data-Size=FCP_DL (for Read) or BURST_LEN (for XFR_RDY);, FC payload size)=X data frames X*2084 byte (max size FC frame), a. Data-Size=FCP_DL (for Read) or BURST_LEN, , a large amount of data can be included in a data burst/current directed to a serve)
 the combination or Bharadwaj, Trapp  does not teach and a burst byte hysteresis field.  
Diefendroff teaches and a burst byte hysteresis field.  ([0089] a stream_prefetch_hysteresis field 818. Stream_prefetch_hysteresis field 818 specifies the minimum number of bytes to prefetch 
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Diefendroff with the teaching of Bharadwaj, Trapp and Nishimura  because Nishimura teaches that 
relative priority of a bus request issued by memory subsystem  to bus interface unit in response to the stream prefetch request  thereby enabling arbiter  to properly prioritize the stream prefetch bus request relative to other bus requests in request queue. ([0086] Fig. 1)
Claim 11 is interpreted and rejected for the same reasons as set forth in claim 3. 
Claim 12 is interpreted and rejected for the same reasons as set forth in claim 4. 
Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/
 Primary Examiner, Art Unit 2413